Citation Nr: 0329901	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-03 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to a rating in excess of 50 percent for 
residuals of a burst thoracic vertebra and degenerative disc 
disease of the thoracolumbar spine, with vertebral deformity.

3.  Entitlement to a rating in excess of 10 percent for 
neurological manifestations of degenerative disc disease of 
the thoracolumbar spine.

4.  Entitlement to service connection for coronary artery 
disease secondary to hypercholesterolemia, status post 
myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1978 and from February 1980 to July 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, dated 
in June 2000, denying a rating in excess of 50 percent for 
residuals of a compression fracture of T-12 with degenerative 
disc disease; March 2002, denying service connection for 
coronary artery disease; August 2002, denying a TDIU; and 
November 2002, assigning a separate evaluation of 10 percent 
for neurological manifestations of degenerative disc disease 
of the thoracolumbar spine, effective September 23, 2002.

This case was the subject of a May 2003 hearing before the 
undersigned Veterans Law Judge.

At the outset, the Board acknowledges that the veteran has 
been granted a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) 
in the decision directly below.  However, a TDIU claim is a 
matter separate from the adjudication of schedular and 
extraschedular rating claims.  Even if a TDIU rating is 
awarded, the veteran is still entitled  to fair adjudication 
of those other claims.  See, e.g., Colayong v. West, 12 Vet. 
App. 524, 537 (1999).
The issues of entitlement to a rating in excess of 50 percent 
for residuals of a burst thoracic vertebra and degenerative 
disc disease of the thoracolumbar spine, entitlement to a 
rating in excess of 10 percent for neurological 
manifestations of degenerative disc disease of the 
thoracolumbar spine, and entitlement to service connection 
for coronary artery disease with history of a myocardial 
infarction, are addressed in the REMAND appended to the 
decision granting a TDIU.


FINDINGS OF FACT

1.  The combined rating for the veteran's service-connected 
back disability is 60 percent.

2.  The evidence shows that the veteran is precluded from 
obtaining or maintaining any gainful employment consistent 
with his education and occupational experience, by reason of 
his service-connected back disability.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant a TDIU.  Therefore, no further development is 
needed with respect to this issue.

Law and Regulations

A TDIU is warranted where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Id.  (citing 38 C.F.R. §§ 4.1, 4.15).

A TDIU requires that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Factual Analysis

The veteran is currently rated as 50 percent disabled for 
residuals, burst fracture T-12, to include degenerative disc 
disease, thoracolumbar spine, with vertebral deformity, and 
10 percent for neurological manifestations of degenerative 
disc disease, thoracolumbar spine.  These two ratings combine 
for a rating of 60 percent for the veteran's service-
connected back disability.  See 38 C.F.R. § 4.25 (combined 
ratings table).  Thus, the veteran has a single disability 
meeting the schedular criteria for a TDIU.   See 38 C.F.R. 
§ 4.16.   

In July 1978, during service, the veteran experienced a 
serious back injury in a motor vehicle accident.  As a 
result, he was hospitalized for two months after the 
accident, and underwent surgery to repair the back during 
this time.
 
In January 1980, between periods of service, the veteran 
wrote to VA that he was employed by his brother in an 
automobile parts store, where his brother could accommodate 
his ongoing back problems.  He returned to service in 
February 1980.

A February 1987 Medical Evaluation Board report indicates 
that the veteran had continuing problems with his back.  He 
had previously expressed a desire to attempt to remain in 
service despite his disability, apparently as recently as in 
December 1986 (at which time he underwent a surgical 
procedure), but now he felt that his back pain would be 
chronic and that he was unable to continue with his present 
work without significant discomfort secondary to his back 
pain.  In June 1987 the veteran was retired from service due 
to his service-connected back disability.       

The veteran's DD Form 214s show that his in-service primary 
specialties included air cargo supervisor, air transportation 
supervisor, and information systems operations supervisor.  
It appears that the latter specialty was an accommodation for 
his increasing back disability.  

At an April 1988 RO hearing, the veteran indicated that he 
had not been employed at any time since his retirement from 
service in July 1987.

At a  June 1988 VA examination, the veteran was noted not to 
be currently unemployed, and to be attending a trade school 
where he was learning air-conditioning repair work.

At a June 2000 VA disability examination, the veteran was 
noted to be unemployed.

In February 2002, in a lengthy and well-reasoned report, the 
veteran's private physician rendered diagnoses of old 
compression fracture T12 with right lower extremity 
radiculitis, status post multiple surgeries; cervical disc 
herniation C5-6 level; and lumbar disc derangement L1-2 level 
with possible instability.  The physician opined that it was 
not practical for the veteran to be gainfully employed, given 
his background of multiple spine surgeries and the various 
medications he was taking, as well as his tenderness.  

At a May 2002 VA orthopedic examination, the diagnosis was 
old burst fracture, thoracolumbar junction, now healed with 
fusion and subsequent degenerative disc and joint disease of 
the lower lumbar levels.  The examiner opined that the 
veteran would be employable in a sedentary to light duty 
capacity.  The examiner did not think that the veteran could 
tolerate any significant bending, lifting, carrying, or heavy 
work, but could function in a capacity for which there was a 
low physical demand.  The examiner found that the veteran 
would be restricted from more demanding work.

At a May 2002 VA neurological examination, the veteran was 
diagnosed with lumbar and thoracic spine disability, to 
include neurological and orthopedic symptoms.  The examiner 
opined that, in terms of employability, the veteran had a low 
tolerance for sitting, standing or walking.  He found that 
the veteran could not have a job in which any carrying or 
pushing or pulling was a prominent part of the job, 
especially of any objects greater than a weight of 
approximately 20 pounds.  He also found the veteran to 
require a situation in which he could change position, get up 
and walk frequently, etc.  In his view, a sedentary job for 
the veteran, with    breaks and short distances to move, 
would be optimal.  

At his May 2003 Board hearing, the veteran testified that, as 
a result of his service connected back disability, he had not 
worked since discharge from the military in 1987.  He said he 
was taking pain medication every day and that he could not 
stand for more than 10 or 15 minutes without the pain 
becoming unbearable.  He also described neurological aspects 
of his disability.  He described having to lay down due to 
pain at socially awkward times and at times during the day 
that would interfere with employment.

In the Board's view, the evidence shows a continued history 
of unemployment due to the veteran's service connected back 
disability.  A private physician has stated that veteran is 
not currently employable, while two VA examiners have opined 
that the veteran is employable only in sedentary or light 
duty circumstances.  Of particular note is the May 2002 
opinion of a VA neurologist that the veteran "has a low 
tolerance for sitting, standing, or walking."  In the 
Board's view, this tends to corroborate the February 2002 
opinion of the veteran's private physician that "from an 
impairment standpoint it is not practical for him to be 
gainfully employed."  This is especially so given the 
veteran's history and training in occupations which are 
clearly more than sedentary, involving auto parts, air 
conditioning, and, during service, aircraft.

In sum, the combined rating for the veteran's back disability 
is 60 percent, and the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected back 
disability.  Accordingly, a TDIU is warranted.  38 C.F.R. 
§ 4.16.


ORDER

A TDIU is granted, subject to the provisions governing the 
payment of monetary benefits.


REMAND

The veteran contends that a rating higher than that currently 
assigned is warranted for his service-connected thoracolumbar 
spine disability, and seeks service connection for coronary 
artery disease secondary to hypercholesterolemia, status post 
myocardial infarction.  

He contends that he has deformity of more than 1 vertebra as 
a result of in-service fractures of the vertebrae, and that 
therefore he is entitled to a rating of an additional 10 
percent for each such vertebra pursuant to 38 C.F.R. 4.71s, 
Diagnostic Code 5285, the rating code for "Vertebra, 
fracture of, residuals."

He further contends that he has greater than mild 
neurological impairment due to his service connected back 
disability, so that a rating of greater than 10 percent for 
the impairment of the sciatic nerve pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 is warranted.

In support of his claim for service connection for a 
myocardial infarction, the veteran has pointed out that 
service medical records show he had significant 
hypercholesterolemia during service.  Further, he submitted a 
statement from a private physician stating that "[h]is 
coronary artery disease and myocardial infarction in 1997 
were most definitely caused by the combination of his 
significant previous hyperlipidemia and past cigarette 
smoking."  (Hypercholesterolemia is a form of 
hyperlipidemia.)

Further, on September 26, 2003, new criteria for rating 
disabilities of the spine became effective.  See Schedule for 
Rating Disabilities: The Spine, 68 Fed. Reg. 51, 454 (Aug. 
27, 2003).  The revised criteria include ratings based on 
specific ranges of motion for the cervical and thoracolumbar 
spine and provide normal ranges of motion.  Diagnostic codes 
for some conditions have been changed (e.g., intervertebral 
disc syndrome is now DC 5243), and some diagnostic codes have 
been deleted (e.g., DC 5295 Lumbosacral strain is now under 
DC 5237 Lumbosacral or cervical strain).  Additionally, as 
the RO has noted, new rating criteria for intervertebral disc 
syndrome took effect on September 23, 2002.
The RO should consider both the old and new criteria for 
rating the veteran's service-connected back disability, as 
appropriate under the law at the time of RO adjudication.

During the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Also during the course of the Board's review of this appeal, 
the Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii)(2002), which 
permitted the Board "to provide the [VCAA duty to notify] 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice."  The Federal Court 
found that section 19.9(a)(2)(ii) was contrary to 
38 U.S.C. § 5103(b) (West 2002), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's claim to the RO so that the veteran 
can be provided with the appropriate notice under the VCAA, 
to include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

As the case law relating to the applicability of VCAA to 
claims such as this one, that were filed prior to its 
enactment, has been somewhat inconsistent, a summary  of the 
relevant law follows.

VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2002).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  The veteran filed the claims that are 
the subject of this appeal in August 2000, before the 
enactment of VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

In so doing, the RO's actions should 
include asking the veteran to identify all 
records of VA, military and private health 
care providers who have treated his 
cardiovascular disability from September 
2000 to the present; and who have treated 
his back disability from December 1999 to 
the present, to include treatment for this 
disability at the Air Force Academy.  
After obtaining any appropriate releases, 
the RO should obtain records from each 
health care provider the veteran 
identifies.  The veteran should also be 
advised as to which medical evidence he 
may alternatively obtain on his own and 
submit to the RO.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, VA or the service department 
must either provide the reported 
treatment records, or it must provide for 
the record a statement indicating why it 
is "reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile."  

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA cardiovascular examination 
for the purpose of determining the nature 
and etiology of his heart disease.  
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include a March 1987 in-
service laboratory report and a May 1987 
in-service Medical Board Report showing 
the veteran to have hypercholesterolemia, 
and a June 2000 letter from the veteran's 
private treating cardiologist stating that 
"[h]is coronary artery disease and 
myocardial infarction in 1997 were most 
definitely caused by the combination of 
his significant previous hyperlipidemia 
and past cigarette smoking." 

Following the review of the relevant medical 
evidence in the claims file, obtaining a 
medical history, performing the clinical 
evaluation, and the completion of any studies 
or tests deemed necessary, the cardiologist 
should opine whether it is at least as likely 
as not (50 percent or more likelihood) that 
the veteran's coronary artery disease (with a 
history of a myocardial infarction) is 
causally related to any incident of or 
finding recorded during service, to include 
the notation of hypercholesterolemia in the 
service medical records.  The examiner is 
asked to provide a rationale for any opinion 
expressed.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

4.  The RO should readjudicate the issues 
of entitlement to a rating in excess of 
50 percent for residuals of a burst 
thoracic vertebra and degenerative disc 
disease of the thoracic spine, and 
entitlement to a rating in excess of 10 
percent for neurological manifestations 
of his service-connected back disability, 
with consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in January 2003; and of 
entitlement to service connection for 
coronary artery disease with history of a 
myocardial infarction, claimed as 
secondary to in-service 
hypercholesterolemia, with consideration 
of all of the evidence added to the 
record since the Statement of the Case 
(SOC) issued in November 2002.
 
Adjudication of an increased rating for 
the veteran's service-connected back 
disability should include discussion of 
whether he is entitled to a rating of an 
additional 10 percent for each vertebra 
with a deformity secondary to an in-
service fracture of the vertebra pursuant 
to 38 C.F.R. 4.71s, Diagnostic Code 5285, 
the rating code "Vertebra, fracture of, 
residuals," and if so, whether he has 
deformity of more than 1 vertebra as a 
result of an in-service fractures of the 
vertebra. 

For the back disability, the RO should 
also address whether the veteran has 
greater than mild neurological impairment 
due to his service-connected back 
disability, so that a rating of greater 
than 10 percent for the impairment of the 
sciatic nerve pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 is 
warranted

The RO should further consider all new 
and old criteria for rating of the 
veteran's back disability, as appropriate 
under the law at the time of RO 
adjudication.

5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the most 
recently issued SOC or SSOC for each 
issue.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



